        Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  KENNETH D. BRONCHEAU
                                              Case No. 3:16-CV-269-BLW

        Petitioner,                           (Criminal Case 3:13-cr-010-BLW)

         v.                                   MEMORANDUM DECISION
                                              AND ORDER
  UNITED STATES OF AMERICA

        Respondent.



                                INTRODUCTION

      The Court has before it the United States’ Motion for Reconsideration. For

the reasons set forth below, the Court will grant part of the motion, staying the

resentencing, but will deny the remainder of the motion asking the Court to

withdraw its decision.

                                 BACKGROUND

      On April 3, 2020, this Court granted petitioner Kenneth Broncheau’s motion

under §2255 to set aside the portion of his sentence based on 18 U.S.C. §924(c) as

second-degree murder does not qualify as a “crime of violence” within the

meaning of that statute. United States v. Begay, 934 F.3d. 1033, 1038 (9th Cir.

2019). The Court directed the Clerk to schedule a resentencing on that portion of



MEMORANDUM DECISION AND ORDER - 1
        Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 2 of 7




the sentence that the Court declared invalid.

      On April 9, 2020, the Government filed a motion for reconsideration asking

this Court to “reconsider its decision filed April 3, 2020, withdraw that decision,

and stay the case.” See Brief (Dkt. No. 17) at p. 2. The Government seeks a stay

of the resentencing until the resolution of related, pending litigation in the Supreme

Court and the Ninth Circuit. See U.S. v. Borden, 769 F. App’x 266 (6th Cir. 2019),

cert. granted, No. 19-5410, 2020 WL 981806 (U.S. Mar. 2, 2020); U.S. v. Orona,

942 F.3d 1159 (9th Cir. 2019) (granting rehearing en banc on November 18, 2019).

      Both of these appeals raise an issue identical to that considered in the

Court’s decision of April 3, 2020: Whether crimes with a mens rea of recklessness

are crimes of violence.

                               LEGAL STANDARD

      When a motion to reconsider is filed within ten days of entry of judgment, it

is treated as a motion to alter or amend judgment under Federal Rule of Civil

Procedure 59(e). American Ironworks & Erectors, Inc. v. North American Constr.

Corp., 248 F.3d 892, 898-99 (9th Cir. 2001). Reconsideration is an “extraordinary

remedy, to be used sparingly in the interest of finality and conservation of judicial

resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003).

      Under Rule 59(e), a court may only grant relief when “1) the motion is

necessary to correct manifest errors of law or fact upon which the judgment is


MEMORANDUM DECISION AND ORDER - 2
        Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 3 of 7




based; 2) the moving party presents newly discovered or previously unavailable

evidence, 3) the motion is necessary to prevent manifest injustice, or 4) there is an

intervening change in controlling law.” Hiken v. Dept. of Defense, 836 F.3d 1037,

1042 (9th Cir. 2016) (internal quotation marks omitted).

                                    ANALYSIS

      The Court turns first to that part of the motion asking the Court to withdraw

its decision. As the Government filed its motion for reconsideration within ten

days of entry of judgment, the Court will treat the motion as a motion to alter or

amend judgment under Rule 59(e). The required elements, listed above, have not

been shown. There has not been a showing of clear error, the moving party has not

presented new evidence, there is no implication of “manifest injustice,” and there

has been no change in the controlling law. The Court therefore denies that portion

of the motion seeking withdrawal of the decision.

      The Court turns next to that portion of the motion that seeks to stay the

resentencing pending resolution of Borden and Orona. A court may stay

proceedings as part of its inherent power to control its docket. Yong v. INS, 208

F.3d 1116 (9th Cir. 2000). The inherent power to stay includes ordering a stay

“pending resolution of independent proceedings which bear upon the case.” Leyva

v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). Where a stay

is considered pending the resolution of another action, the court need not find that


MEMORANDUM DECISION AND ORDER - 3
        Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 4 of 7




two cases possess identical issues; a finding that the issues are substantially similar

is sufficient to support a stay. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

In deciding whether to grant a stay, a district court must weigh the competing

interests that will be affected. See CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

1962). The competing interests include (1) the damage that may result from

granting a stay; (2) the hardship or inequity a party may suffer if required to

proceed in the litigation; and (3) “the orderly course of justice measured in terms

of the simplifying or complicating of issues, proof, and questions of law which

could be expected to result from a stay.” Id. at 268.

      In Yong, the Ninth Circuit reversed a stay of a habeas petition brought by a

defendant facing deportation. Yong, 208 F.3d at 1119. The District Court had

stayed the case in part on the basis of judicial economy because an appeal in a

separate case raised the same issues that defendant Yong presented. But the Ninth

Circuit pointed out that that no prior case had ever authorized an indefinite and

potentially lengthy stay in a habeas case on the basis of judicial economy. Id. at

1119-21. The Circuit was especially concerned that Yong would have to wait a

significant period of time before his claims were finally adjudicated, and the stay at

issue would not materially affect the Government. Id. at 1121.

      Here, unlike Yong, a stay would not be unprecedented – indeed, the Ninth




MEMORANDUM DECISION AND ORDER - 4
        Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 5 of 7




Circuit itself stayed its proceedings in Orona pending a resolution in Borden. See

U.S. v. Orona, 17-17508, Dkt. 71 (staying the rehearing en banc until “the issuance

of a decision by the Supreme Court” in United States v. Borden”). In addition, for

the same reasons, the Circuit stayed its proceedings in U.S. v. Begay, No. 14-

10080, 2019 WL 7900329, at *1 (9th Cir. Dec. 5, 2019).

      Another important factor here is that there is no argument that the defendant

might serve out that portion of his sentence that was not challenged due to the

delay caused by the stay. The defendant has not identified any specific prejudice

he might suffer due to the stay.

      But not all factors weigh in favor of a stay. An important contrary factor is

that current Ninth Circuit law requires a resentencing, and that authority is

substantially diminished if appeals trigger stays as a matter of course. The

defendant is entitled to be resentenced under current Ninth Circuit law, and that

resentencing should, in normal times, proceed without delay.

      But these are not normal times. Yong recognized the Court’s inherent

authority to control its docket, and the impact of COVID-19 cannot be completely

ignored here. In normal times the potential inconvenience of unnecessarily

transporting the defendant to-and-from FCI-Butner for a resentencing (that might

be unnecessary depending on the outcome in Borden or Orona) is not even




MEMORANDUM DECISION AND ORDER - 5
        Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 6 of 7




considered in the analysis. But COVID-19 adds some danger to that transport,

making it more than a mere inconvenience.

      Even so, the virus does not dictate the outcome here. The main factors that

lead the Court to grant a stay are these: (1) the defendant is not prejudiced in any

way by the delay waiting for a decision in Borden; (2) there is a high likelihood

that resolution of Borden and Orona will have a direct impact on this case; (3)

judicial economy is served by the stay to avoid a potentially unnecessary

resentencing; and (4) if the normal course of the appellate process in Borden and

Orona is delayed, or if it appears the pertinent issues in those appeals will not be

addressed, the defendant remains free to file a motion to lift the stay.

      The Court will therefore grant that portion of the Government’s motion

seeking a stay of the resentencing, but will deny that portion seeking a withdrawal

of the Court’s decision.

                                       ORDER

      In accordance with the Memorandum Decision above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion for

reconsideration (docket no. 17) is GRANTED IN PART AND DENIED IN PART.

It is denied to the extent it seeks withdrawal of the Court’s decision issued April 3,

2020. It is granted to the extent it seeks to stay the resentencing of the defendant

pending resolution of U.S. v. Borden, 769 F. App’x 266 (6th Cir. 2019), cert.


MEMORANDUM DECISION AND ORDER - 6
       Case 3:16-cv-00269-BLW Document 20 Filed 06/10/20 Page 7 of 7




granted, No. 19-5410, 2020 WL 981806 (U.S. Mar. 2, 2020); U.S. v. Orona, 942

F.3d 1159 (2019) (granting rehearing en banc on November 18, 2019).



                                          DATED: June 10, 2020


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
